Honorable  W. C. Lindsey                            opinion     No. c-218
Criminal  District Attorney
Jefferson  County                                   Re:     Whether the operation     of
Beaumont, Texas                                             the Tabulating    Department
                                                            of Jefferson    County,  Texas
                                                            IS under the jurisdiction
                                                            of the County Auditor     and
                                                            subject   to his control   and
Dear Mr. Lindsey:                                           management .

               Your   office     has requested            an opinion      on the
following      question:

             "Should the operation    of the Tabulating
      Department of Jefferson      County, Texas be under
      the jurisdiction    of the County Auditor    and
      subject   to his control   and management?"

               The    facts    contained      In     your     statement    are   the
following:

               "The Department        1s primarily   engaged in
       the    accounting  for       the           finances
                                           County’s            by
      the     use of various    data processing       IBM machines.
      This Includes      processing     payrolls,     printing
      checks,    registers    and various      reports;     cash
      claims,   warrants,     registers    and reports,        budget
      appropriations,       expenditures,      encumbrances,
      controls    and reports.

               "While    printing    of letterheads,        envelopes,
       etc.    1s done    for various     departments       by a
       multlllth     machine,      substantlally.a.ll       of the
       work performed        by the department        relates    to
       the system of accounting           for the County and
       the forms used by the various              county    and
       precinct     officers      and others     In the collection
       and disbursement         of county     revenues,     funds,
       fees,    reports,     etc.

              "It Is noted that such departments  In
       Harris County,    Dallas County, and other
       counties   of Texas are a part of the County
       Auditor's   Department."
                                           -1049-
Hon.~W. C. Lindsey,           page 2 (C-218       )



               The following       statutes      are    applicable:

              Article 1651 of         Vernon’s        Civil    Statutes,    which
states     In part as follows:

                 “The Auditor   shall have a general      oversight
         of all the books and records        of all the officers
         of the county,     district   or state,    who may be
         authorized    or required    by law to receive      or
         collect    any money, funds,    fees,   or other property
         for the use of, or belonging        to, the county:
         and he shall    see to the strict      enforcement     of
         the law governing      county finances.      . . .”

              Article 1654 of         Vernon's        Civil    Statutes,    which
states     In part as follows:

                “All reports    of collections   of money for
         the county required      to be made to the commls-
         sloners    court shall   also be carefully   examined
         and reported     on by him. , . .”

               Article      1656 of   Vernon's        Civil    Statutes,    which
states     that:

                “He shall   prescribe     and prepare     the forms
         to be used by all persons          in the collection      of
         county revenues,      funds,    fees and all other
         moneys, and the mode and manner of keeping and
         stating    their accounts,      and the time, mode and
         manner of making ihelr         reports    to the auditor,
         also the mode and manner of making their annual
         report   of office    fees collected       and disbursed,
         and the amount refunded         to the county In excess
         of those allowed      under the general       fee bill    law.
         He shall have power to adopt and enforce              such
         regulations     not Inconsistent       with the constitution
         and laws, as he may deem essential            to the speedy
         and proper collection,         checking    and accounting
         of the revenues     and other funds ‘and fees belong-
         ing to the county.        Id.”

              Article 1656a of         Vernon’s        Civil    Statutes,    which
states     In part as follows:

                “The     County Auditor    in counties    having a
         population       of one hundred ninety thousand
         (190,000)       or more according    to the last pre-
         ceding or       any future  Federal   Census shall
         prescribe       the system of accounting      for the

                                       -1050-
Hon. W. C, Lindsey,           page    3 (c-218 )



         county and the forms to be used by the
         District       Clerk,   the District        Attorney      and
         all county and precinct             officers      and by
         all persons        In the collection         and dls-
         bursement of county revenues,                funds,     fees,
         and all other moneys collected                 in an
         official       capacity    whether belonging           to
         the county,        Its subdivisions         or precincts,
         or to, or for the use or beneflt                  of, any
         person,      firm,    or corporation;        he shall
         prescribe       the mode and manner In which
         the District        Clerk,     the District       Attorney
         and all county and precinct               officers      shall
         keep their       accounts,      and he shall have the
         power to require         all officers        to furnish
         monthly,       annual,   or   other    reports     under
         oath of all moneys, taxes,               or fees of
         every nature received,            disbursed,       or
         remaining       on hand; and In connection
         with such reports          he shall      have the right
         to count the cash on hand with such officer,
         or to verify         the amount on deposit            In the
         bank In which such officer               may have placed
         the same for safekeeping.                He shall have
         the power to adopt and enforce                 such regula-
         tions    not Inconsistent         with the Constitution
         and laws as he may deem essential                   to the
         speedy and proper collection                and checking
         of, and accounting           for,   the revenues.and
         other funds and fees belonging                 to the county       (
         or to any person,          firm,    or corporation         for
         whom any of said officers              may have made
         collections,         or for whose use or benefit
         they may have received            or may hold s.uch
         funds.     . . ."

              Article       1666 of    Vernon's     Civil    Statutes,    which
states     as follows:

               "He shall   prepare an estimate     of all   the
         revenues   and expenses,     and annually   submit It to
         the commissioners     court,   which court shall    care-
         fully  make a budget of all appropriations         to be
         set aside for the various       expenses  of the county
         government   in each branch and department.         He
         shall  open an account     with each appropriation       in
         said budget,    and all warrants drawn against        same
         shall  be entered    to said account.     He shall    care-
         fully  keep an oversight      of same to see that the
         expenses   of any department     do not exceed said

                                        -1051-
Hon. w. C. Lindsey,        page 4 (c-218 )



         budget approprlatlons,    and keep said court
         advised  of the condition   of said appropriation
         accounts  from time to time."

              Article 1666a of     Vernon's   Civil   Statutes,   which
states     In part as follows:

               "The County Auditor      In all counties   having
         a population     in excess of two hundred and twenty-
         five thousand (225,OOO) as shown by the last pre-
         ceding or any future United States Census shall
         serve as the budget officer        for the Commissioners
         Courts In each county,      and on or Immediately     after
         January 1st of each year he shall prepare a budget
         to cover all proposed      expenditures   of the county'
         government    for the current    fiscal  and calendar
         year.  . . .'
               II. . .

                "The County Auditor    shall make to the
         Commissioners     Court not less than monthly a
         complete   report   showing the financial  con-
         dltlon   of the county.    . . .I'

           It Is the opinion    of this office     that the County
Auditor has jurisdiction    and control    of the tabulating
department which performs    the functions     described  In your
statement of facts.

            Article    1651, Vernon's  Civil    Statutes,    gives     the
Auditor general     oversight  of all the books and records            of
all the county and provides       he shall   see to the strict
enforcement   of the laws governing      county    finances.

            It Is made mandatory by Article             1654, Vernon's
Civil  Statutes,     for all reports    of collections         of money
made to Commissioners       Court,  for the County Auditor            to
examine and report on said reports.
                                                . .
            Article     1656, Vernon's    Civil     Statutes,     provides
for the County Auditor       to prescribe     and prepare        the forms
used by county officials        In the collection        and disbursement
of revenue,    funds or fees.      This Article       also gives      the
County Auditor      the power to adopt and enforce            such regula-
tions not Inconsistent       wlth the constitution          and laws as
he may deem essential       to the speedy and proper collection,
checking,   and accounting      of the revenues and other funds and
fees belonging      to the county.


                                    -1052-
      .    1
- .


          Hon. W. C. Lindsey,      page   5 (C-218     )



                     Article    1656a, Vernon's Civil Statutes,  gives   the
          County Audltor     power to prescribe the system of accounting
          for the county and the forms to be used by the county precinct
          officials.

                       Article    1666a of Vernon's   Civil  Statutes,     makes
          the County Auditor       the budget officer    In counties    with a
          population    In excess     of 225,000 and provides    he shall    pre-
          pare a budget to cover all proposed         expenditures     of the
          county government.        From a reading of these statutes        It Is the
          opinion    of this office     that the functions    the tabulating      office
          Is performing      fall  Into the general   area of accounting      described
          above and are under the control        and supervision     of the County
          Auditor.

                                          SUMMARY

                      The operation  of a tabulating   department
                      which performs  substantially   the work
                      which relates  to the system of account-
                      ing for a county Is under the jurls-
                      diction  of the County Auditor and subject
                      to his control  and management.

                                               Youra        very   truly,

                                               WAGGONER CARR
                                               Attorney General
                                                     --z'

                                               By     IJ$&           "r\-+

                                                      Bill   Morse,          Jr.
                                                      Assistant

          BMjr:sJ

          APPROVED:
          OPINION COMMITTEE

          W. V. Geppert,    Chalrman                           .

          Malcolm Quick
          Joe Trlmble
          Grady Chandler
          Bob Smith

          APPROVEDFOR THE ATTORNEYGENERAL
          BY: Stanton Stone



                                            -1053-